Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

COMPOUNDS WITH MIXED ANIONS AS SOLID Li-ION CONDUCTOR

Examiner: Adam Arciero	S.N. 16/454,373	Art Unit: 1727          April 10, 2021

DETAILED ACTION

Applicant’s response filed on December 07, 2020 has been received.  Claims 1 and 7-8 are currently pending.  Claims 1 and 7 have been amended.  Claims 2-6 and 9-13 have been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Zhao et al., Yada et al. and Handa et al. on claims 1 and 7-8 are withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Zhao et al., Yada et al., Handa et al. and Hartwig et al. on claims 5 and 12 are withdrawn because Applicant has amended or canceled the claims.

Allowable Subject Matter
Claims 1 and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Zhao et al., Yada et al., Handa et al. and Hartwig et al., do not specifically disclose, teach, or fairly suggest the claimed solid electrolyte materials represented by formulas II-VI.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADAM A ARCIERO/Examiner, Art Unit 1727